UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:February 29, 2012 Item 1. Schedule of Investments. Heartland International Small Cap Fund Schedule of Investments February 29, 2012 (Unaudited) Shares Value COMMON STOCKS - 94.74% Australia - 6.62% Aditya Birla Minerals Ltd. Collection House Ltd. Goodman Fielder Ltd. Brazil - 2.58% Mahle-Metal Leve SA Industria e Comercio Canada - 6.67% Bombardier, Inc. Canam Group, Inc. Sherritt International Corp. China - 2.38% Clear Media Ltd. (a) Wasion Group Holdings Ltd. France - 3.31% Alcatel-Lucent - ADR (a) Germany - 2.55% Einhell Germany AG Ghana - 4.23% Golden Star Resources Ltd. (a) Hong Kong - 0.91% Cathay Pacific Airways Ltd. Ireland - 3.31% United Drug PLC Japan - 27.62% Alps Logistics Co. Ltd. Chiba Bank Ltd. Fuji Pharma Co. Ltd. Fukuda Denshi Co. Ltd. Medikit Co. Ltd. Ministop Co. Ltd. Miraial Co. Ltd. Nippon Seiki Co. Ltd. PanaHome Corp. Takamatsu Construction Group Co. Ltd. Yokohama Rubber Co. Ltd. Kazakhstan - 2.97% KazMunaiGas Exploration Production- GDR Malaysia - 0.88% Wah Seong Corp. Bhd Mexico - 2.98% AuRico Gold, Inc. (a) Norway - 1.16% TGS Nopec Geophysical Co. ASA Republic of Korea - 7.89% Daekyo Co. Ltd. NongShim Co. Ltd. Russian Federation - 6.76% Petropavlovsk PLC VSMPO-AVISMA Corp. Thailand - 1.55% Thai Tap Water Supply PCL Ukraine - 1.93% Avangardco Investments Public Ltd. - GDR (a) United Kingdom - 5.95% GKN PLC Invensys PLC Persimmon PLC Vietnam - 2.49% Keck Seng Investments TOTAL COMMON STOCKS (Cost $17,503,749) PREFERRED STOCKS - 3.33% Brazil - 3.33% Cia De Saneamento do Parana TOTAL PREFERRED STOCKS (Cost $274,496) SHORT-TERM INVESTMENTS - 0.26% Time Deposits - 0.26% Wells Fargo (Grand Cayman), 0.015% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $46,414) Total Investments (Cost $17,824,659) - 98.33% Other Assets in Excess ofLiabiliies - 1.67% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt GDR Global Depositary Receipt (a) Non-income producing security. (b) Time deposits are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates.The rate shown is the rate as of February 29, 2012. Abbreviations: AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd Limited is a term indicating a company is incorporated and shareholders have limited liability. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. Heartland International Small Cap Fund Schedule of Open Futures Contracts February 29, 2012 (Unaudited) Number Unrealized of Contracts Settlement Appreciation/ Description Sold Month (Depreciation) Australian FX Currency 10 March - 12 $ ) Euro FX Currency 10 June - 12 Japanese Yen FX Currency 15 June - 12 Total Futures Contracts Sold $ The cost basis of investments for federal income tax purposes at February 29, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation on investments Gross unrealized depreciation on investments ) Gross unrealized appreciation on futures Gross unrealized depreciation on futures ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at February 29, 2012 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 29, 2012, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks $ $ $
